Case: 4:19-cv-00300-JMB Doc. #: 59 Filed: 07/23/19 Page: 1 of 2 PageID #: 1667



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION
  ____________________________________
                                       )
  JOHN DOE,                            )
                                       )
              Plaintiff,               )
                                       )     Case No.: 4:19-cv-00300-JMB
        v.                             )
                                       )
  WASHINGTON UNIVERSITY,               )
                                       )
              Defendant.               )
                                       )
  ____________________________________)

       PLAINTIFF'S MOTION FOR LEAVE TO FILE EXHIBIT 31 UNDER SEAL

          Plaintiff, JOHN DOE, by and through his undersigned attorneys, files this Motion

  for Leave to File Exhibit 31 Under Seal, and in support hereof states as follows:

  1.      Although Plaintiff would like the public to view Exhibit 31, it reveals the

  identities of parties and witnesses, so Plaintiff requests leave to file under seal.

  2.      In order to understand the whole picture, including why N.A.T. was false, the

  Court should view Exhibit 31, which shows N.A.T. author joking with Plaintiff about one

  of the incidents that Jane Roe 2 later reported as an assault.

          WHEREFORE, Plaintiff respectfully requests that this Honorable Court grant

  Plaintiff's Motion for Leave File Exhibit 31 under seal, instanter, and grant Plaintiff such

  other relief as this Court deems fair and just.




  Respectfully submitted,
Case: 4:19-cv-00300-JMB Doc. #: 59 Filed: 07/23/19 Page: 2 of 2 PageID #: 1668



  BY:__/s/ John G. Covert - #6285969IL
        One of his attorneys

  JOHN GALT COVERT
  U.S. District Court for the Eastern District of Missouri - Bar #6285969IL
  The Llorens Law Group, Ltd.
  20 N. Clark St., 33rd Floor
  Chicago, Illinois 60602
  (312) 602-2747
  j.covert@llorenslawgroup.com
